Citation Nr: 0208052	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for status post 
bunionectomy and arthroplasty of the left foot with severe 
hammertoes right foot, 2nd and 3rd metatarsophalangeal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1954 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 1999 and February 2000 rating decisions by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).

The Board remanded these matters in January 2001 for further 
development.  The Board notes that all requested directives 
have been accomplished and that no further development in 
this case is required for adjudication.

In April 2002, the veteran's claim was referred for a medical 
opinion by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 1991) and as set 
forth in Veterans Health Administration Directive 10-95-040 
dated April 17, 1995.  In April 2002, the expert medical 
opinion was received and was referred to the veteran through 
his representative for review and the submission of any 
additional evidence or argument.  In July 2002, the veteran's 
representative provided additional written argument.  

The Board otherwise notes that an August 1999 rating decision 
denied service connection for onychomycosis on the basis that 
the claim was not well grounded.  (Onychomycosis is a "fungal 
infection of the nail plate, usually caused by species of 
Epidermophyton, Microsporum, and Trichophyton, and producing 
nails that are opaque, white, thickened, friable, and 
brittle."  Davenport v. Brown, 7 Vet. App. 476, 477 (1995)).  
The veteran did not appeal this decision.  

In a July 2001 rating decision, the RO readjudicated the 
claim for service connection for onychomycosis under the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
eliminated the concept of a well-grounded claim.  The veteran 
was then notified of this decision through a supplemental 
statement of the case dated in July 2001.  In a March 2002 
written argument to the Board, the veteran's representative 
listed this as an issue presented for review.  However, such 
argument presented to the Board does not constitute a notice 
of disagreement.  See Nacoste v. Brown, 6 Vet. App. 439, 440 
(1994) (holding that the statutory language of 
38 U.S.C.A. § 7105(b)(1) requires that a notice of 
disagreement be filed with the agency of original 
jurisdiction).  Thus, this matter is referred to the RO for 
any appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The competent evidence of record causally relates the 
veteran's bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot with severe hammertoes right 
foot, 2nd and 3rd metatarsophalangeals to service.


CONCLUSION OF LAW

Bilateral pes planus, status post bunionectomy and 
arthroplasty of the left foot with severe hammertoes right 
foot, 2nd and 3rd metatarsophalangeals were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA includes an enhanced duty by VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and assist a claimant in obtaining 
evidence necessary to substantiate the particular claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  

This law also eliminates the concept of a well-grounded claim 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
NO. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam 
order).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).

In this case, in a letter dated in March 2001, the RO 
informed the veteran of the provisions under the VCAA, 
explaining the information and evidence needed to grant his 
benefits.  The RO also informed the veteran at that time that 
his prior denial of service connection for bilateral pes 
planus would be reviewed in light of the new law.  Moreover, 
the RO explained what measures and efforts would be 
undertaken to assist the veteran in developing evidence in 
support of his claims.  In a letter also dated in March 2001 
from the veteran addressed to the RO, he stated that there 
was no further medical evidence available and requested that 
the RO proceed to the next step in the adjudication of his 
claims.  In a letter from the RO dated in February 2002, the 
RO informed the veteran that all remand directives had been 
completed and that the claims folder was being returned to 
the Board for adjudication.  Thus, the Board notes that the 
RO has complied with the requirements set forth under the 
VCAA and has done everything reasonably possible to assist 
the veteran with his service connection claims.  The Board 
also obtained a VHA opinion.  Accordingly, no further 
development is warranted in this case.  

I.	Factual Background

On review of the veteran's service medical records, the Board 
notes that on examination at enlistment in August 1954, no 
relevant notations, complaints, or clinical observations were 
noted.  In a medical record dated in March 1957, noted are 
heavy and painful calluses on both feet.  In clinical records 
extending from May 1959 to February 1960, it is noted that 
the veteran was diagnosed with calluses bilaterally and was 
treated accordingly.

Periodic examination in June 1966 is silent for any pertinent 
findings.  An April 1967 clinical entry reveals bunions and 
skin breaking on both feet with calluses at the sole of the 
left foot.  On retirement examination in March 1974, it is 
noted that the veteran had recurring bunions bilaterally 
since 1956, self-treated with good results and apparently 
non-symptomatic at discharge.  

VA orthopedic medical record dated in January 1985 discloses 
a history of deformed feet.  On examination, the examiner 
noted severe hammertoes of the 2nd toe and hypercallosity of 
the 2nd metatarsal head.

VA medical certificate dated in April 1986 reveals plantar 
calluses, hammertoes, and pes planus.  VA medical certificate 
dated in September 1986 disclosed complaints of swelling in 
the feet; the examiner noted deformed feet.  VA medical 
certificate in September 1987 reveals warts or bunions on the 
base of the feet and subcutaneous plantar nodules bilaterally 
of unknown etiology. 

In a rating decision dated in September 1987, the RO granted 
service connection for plantar calluses bilaterally.  

In pertinent part, VA outpatient records extending from 
November 1997 to December 1998 relate to treatment for 
calluses, flat feet, bilateral foot ulcers (May 1998), and 
associated symptomatology.

Private records from the Associated Foot Health Group dated 
from November to December 1998 are of record related to 
preoperative assessments.  Disclosed are complaints of pain 
in the bilateral feet due to calluses and tailors bunions.  
Also noted are left 5th and left 2nd hammertoes and a planned 
arthroplasty.

In December 1998, the veteran underwent surgery at the 
Northern Nevada Medical Center for chronic painful left foot 
with bunions and hammertoes causing recurring calluses and 
pain.  

On VA examination in December 1998, the examiner stated that 
the veteran's claims folder was not available for review.  
Noted is the veteran's history of plantar calluses of both 
feet.  Diagnoses noted were severe hammertoes of the right 
foot involving the 2nd and 3rd metatarsophalangeal; status 
post bunionectomy of the left foot; status post arthroplasty 
with bone resection of the left foot; chronic bilateral 
bunions; and chronic bilateral foot pain.  The veteran stated 
that he had done self-treatment for his calluses and bunions.  
The veteran denied any injury to his feet.  

The discharge summaries dated in March and April 1999 reveal 
post-operative diagnoses of hammertoes in the 2nd, 3rd, and 4th 
toes of the right foot.  

In a letter from a private physician dated in November 1999, 
it is noted that the veteran's foot problems began 
approximately in 1957, three years after enlistment in the 
service.  The physician noted that light duty was 
recommended, which suggested that his foot disorder could be 
related to service.  Also, the physician noted that the 
veteran's foot pathologies were included in his retirement 
physical in March 1974.  The physician concluded that on 
review of the data associated with the veteran's file, there 
was a very strong probability that the veteran's foot 
pathologies could be service-connected.  

During his personal hearing in December 1999, the veteran 
testified that he was diagnosed with bunions while on active 
duty.  Transcript (T.) at 2.  He stated that he was on sick 
call frequently and began to cut the bunions off himself.  
(T.) at 2.  His duties required him to be on his feet over 
long periods of time and in 1957, he began to have serious 
problems with his feet.   (T.) at 2.  He was diagnosed with 
calluses and bunions, which he stated was noted on his 
retirement physical.  (T.) at 2.  He also stated that he was 
told there was nothing that could be done to relieve the 
problem.  (T.) at 2.  

After service, the veteran continued to trim his calluses and 
bunions until he began treatment.  (T.) at 3.  When he sought 
treatment, he testified that he was told that his bunions, 
hammertoes, and flat feet were all related problems.  (T.) at 
3.  He was told that he was not properly treated.  (T.) at 3.  
The veteran also stated during his hearing that he was 
seeking service connection for deformity of his feet.  (T.) 
at 3.  

The veteran brought up the fact that the 1987 rating action 
in which service connection was granted for calluses also 
mentioned bunions as being service-connected.  (T.) at 5.  

In another letter dated in November 2000, the same physician 
clarified his prior statement made in November 1999, in 
particular, his reference to the veteran's "foot 
pathologies."  The physician opined that the veteran 
acquired pes planus while in service, which went uncorrected 
and ultimately led to the formation of Splayfoot with painful 
bunionette and associated hammertoes.  The physician went on 
to say that more specifically, it seemed that the veteran 
entered service with normal feet in August 1954 and was 
discharged in March 1974 with flat feet, bunions, and 
hammertoes, which went untreated until November 1998.  

VA outpatient records and progress notes extending from 
December 1999 to March 2001 do not reveal any pertinent 
treatment related to a bunionectomy, arthroplasty, or the 
veteran's severe hammertoes.  

In January 2001, the Board remanded this matter for further 
development.  

The veteran provided a statement dated in September 2001 to 
the effect that his calluses, bunions, and hammertoes all 
relate to his pes planus, all of which are associated with a 
deformity of his feet.  He also states that he began to incur 
severe feet problems in service and that the personnel who 
tended to his problems were neither trained nor experienced 
in the field of medicine such that an accurate diagnosis was 
provided.  After service, through treatment, the veteran 
stated that he learned of the extent of his feet problem and 
that he had not been properly diagnosed or treated in 
service.  

The Board obtained an opinion from a VHA expert in April 
2002.  The VHA expert reviewed the veteran's claims file and 
stated that the etiology of the veteran's service-connected 
plantar calluses was the result of abnormal structural 
deformity of the foot that resulted in excessive direct 
vertical or shear forces being transmitted to the underlying 
osseous structures of the foot during gait.  The expert then 
discussed shear forces and their causes.  It was therefore 
concluded that it was likely that hammertoes, plantar 
metatarsalgia, bunion deformity and other structural 
deformities of the veteran's foot were a result of abnormal 
pronation of the foot as seen in pes planus deformity.  That 
was considered the most likely scenario, as opposed to the 
plantar callosities causing the structural deformity.  
Further, it was stated that if pes planus or other structural 
deformities of the foot were not noted upon entrance to the 
military, then subsequent activity during the service 
suggested their contribution to the formation of the 
aforementioned conditions.   

II.	Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).


III.	Analysis

At the outset, the Board notes that the veteran's entry 
examination in August 1954 was negative for foot 
abnormalities.  The first findings of foot problems appear 
during service when heavy calluses in March 1957 are shown.  
In the September 1987 rating decision, the RO granted service 
connection for the plantar calluses.  Significantly, the VHA 
expert opinion concluded that it was likely that hammertoes, 
plantar metatarsalgia, bunion deformity and other structural 
deformities of the veteran's foot were a result of abnormal 
pronation of the foot as seen in pes planus deformity.  That 
was considered the "most likely" scenario, as opposed to 
the plantar callosities causing the structural deformity.  
Further, it was stated that if pes planus or other structural 
deformities of the foot were not noted upon entrance to the 
military, then subsequent activity during the service 
suggested their contribution to the formation of the 
aforementioned conditions.  That is, the expert found that 
the presence of the calluses already indicated structural 
deformity, with subsequent pathologies.  

The VHA expert's opinion is otherwise consistent with the 
opinion of a private doctor associated with a health group 
specializing in foot disorders.  That opinion remarks that 
the veteran entered service with normal feet, but was 
discharged from service with various abnormalities.  The 
opinion of this doctor was that the veteran acquired pes 
planus during service, which then led to the formation of 
painful bunionettes and hammertoes.  

The Board is not free to substitute its own judgment for that 
of a medical expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As noted above, the medical opinions 
support the veteran's claim.  Accordingly, service connection 
is warranted for bilateral pes planus, status post 
bunionectomy and arthroplasty of the left foot with severe 
hammertoes right foot, 2nd and 3rd metatarsophalangeals.  



ORDER

Service connection for bilateral pes planus, status post 
bunionectomy and arthroplasty of the left foot with severe 
hammertoes right foot, 2nd and 3rd metatarsophalangeals is 
granted.  



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

